Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 21, 2015

                                      No. 04-15-00549-CV

                             IN THE INTEREST OF A.G., a child,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-01476
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        Appellant’s notice of appeal states her intention to appeal an order of termination “signed
on or about August 17th, 2015.” The clerk’s record was filed in this appeal on September 9,
2015. In response to verbal inquiries made by a deputy clerk of this court, the trial court clerk
has stated no order of termination has been signed. Although the clerk’s record contains judge’s
notes dated August 17, 2015, “[a] trial judge’s notes are for his or her own convenience and form
no part of the record.” In re V.G., No. 04-14-00802-CV, 2015 WL 1640340, at *4 (Tex. App.—
San Antonio Apr. 8, 2015, no pet.) (mem. op.). Because no final order has been signed,
appellant is ORDERED to show cause in writing within fifteen days from the date of this order
why this appeal should not be dismissed for lack of jurisdiction.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court